                                          Case 3:19-cv-03440-RS Document 118 Filed 09/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         JEANNIE ATIENZA, et al.,
                                  10                                                        Case No. 19-cv-03440-RS
                                                        Plaintiffs,
                                  11
                                                 v.                                         ORDER DENYING MOTION FOR
                                  12                                                        LEAVE TO FILE MOTION FOR
Northern District of California
 United States District Court




                                         ANDREW HALL, et al.,                               RECONSIDERATION
                                  13
                                                        Defendants.
                                  14

                                  15

                                  16          In June 2019, Plaintiff Jeannie Atienza, individually and as a successor-in-interest to

                                  17   Laudemer Arboleda, filed this federal civil rights action against Defendants, including Officer

                                  18   Andrew Hall. On August 4, 2021, Officer Hall’s motion for summary judgment was denied.

                                  19   Officer Hall now moves for leave to file a motion for reconsideration under Civil L.R. 7-9(b)(1).

                                  20          A party who wishes to move for reconsideration of an interlocutory order must first seek
                                       leave to file such a motion under Civil L.R. 7-9. Under Civil L.R. 7-9(b)(1), the party must show
                                  21
                                       that “a material difference in fact or law exists from that which was presented to the Court before
                                  22
                                       entry of the interlocutory order for which reconsideration is sought” and that “in the exercise of
                                  23
                                       reasonable diligence the party applying for reconsideration did not know such fact or law at the
                                  24
                                       time of the interlocutory order.”
                                  25
                                              Officer Hall has not satisfied the Civil L.R. 7-9(b)(1) requirements. Officer Hall argues
                                  26
                                       that Earl v. Campbell, __ F. App’x __, 2021 U.S. App. LEXIS 16268 (9th Cir. June 1, 2021), and
                                  27
                                       the subsequent denial of the Earl plaintiff’s petition for rehearing en banc, represent a material
                                  28
                                          Case 3:19-cv-03440-RS Document 118 Filed 09/15/21 Page 2 of 2




                                   1   change in the law. Earl is an unpublished Ninth Circuit memorandum disposition, filed on June 1,

                                   2   2021, nearly two months before the oral arguments on the motion for summary judgment. This

                                   3   unpublished decision, applying settled law to the facts unique to that case, is not a basis for

                                   4   granting leave to seek reconsideration. Further, Officer Hall has not shown reasonable diligence in

                                   5   bringing Earl to the court’s attention. Accordingly, the motion for leave to seek reconsideration is
                                       denied.
                                   6

                                   7
                                       IT IS SO ORDERED.
                                   8

                                   9
                                       Dated: September 15, 2021
                                  10
                                                                                        ______________________________________
                                  11
                                                                                        RICHARD SEEBORG
                                  12                                                    Chief United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                        ORDER DENYING MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
                                                                                                        CASE NO. 19-cv-03440-RS
                                                                                         2
